Citation Nr: 1739246	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to February 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the RO in Detroit, Michigan. The issue on appeal was previously remanded by the Board in April 2014 and June 2016 for further evidentiary development. This was accomplished and the claim was readjudicated in a December 2016 supplemental statement of the case (SSOC). Subsequent to the SSOC, the Veteran did not have additional evidence and the appeal has returned to the Board. 


FINDINGS OF FACT

The evidence of record does not show that the Veteran had been diagnosed with asbestosis or other asbestosis related pulmonary disease; and currently diagnosed COPD was incurred in or as a result of service, to include any in-service asbestos exposure. 


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as due to exposure to asbestos, have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts he is entitled to service connection for COPD due to his exposure to asbestos and other hazardous materials during active duty service, to include vaccines and jet fuel fumes. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, VA has issued a circular on asbestos-related diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos. The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C). See also Vet. Aff. Op. Gen. Couns. Prec. 4-00, VAOPGCPREC 4-00, 2000.

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. It is noted that an asbestos- related disease can develop from brief exposure to asbestos or as a bystander. The United States Court of Appeals for Veterans Claims (Veterans Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines. Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 MR, Part VI, did not create a presumption of exposure to asbestos. Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service. VAOPGCPREC 4-00, 2000.

The evidence establishes that from March 1968 to February 1971,  the Veteran served as a boatswain's mate in the U. S. Navy. VA has conceded that based on this service, the Veteran was exposed to asbestos. 

Service treatment records show that in March 1967, the Veteran was treated for an acute upper respiratory infection; he was placed on routine cold medicines and two days of light duty and the infection apparently resolved without residuals.  Indeed, a January 1971 report of medical examination, conducted at service separation, does not report any abnormalities related to the Veteran's lungs and chest. For these reasons, the Board finds that no chronic pulmonary disability, to include COPD, manifested during service.

In November 2007 the Veteran was admitted to a private hospital for eight days. He was diagnosed with probable pulmonary embolus and exacerbation of COPD. 

August 2009 VAMC treatment records show dyspnea with multifactorial differential diagnoses of COPD, asbestosis and venous thromboembolism. The VA physician reported that he likely has underlying COPD. A CT impression of the thorax with contrast showed blunting of the left costophrenic sulcus and no filling defect in the pulmonary arteries. 

In May 2012 the undersigned Veterans Law Judge presided over a hearing for the Veteran. He testified that he was exposed to fuel and asbestos during his active duty service.   

October 2013 VAMC treatment records report that the Veteran was seen in the emergency room for hemoptysis. A CT of the thorax was unremarkable and he was sent home with antibiotics for bronchitis. 

An August 2016 VA examination for Pulmonary COPD reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran does not have a diagnosis for asbestosis that is at least as likely as not (50 percent or greater probability) incurred in or caused by (the) asbestos exposure during service. No evidence of asbestosis was shown in the CT of chest.

In September 2016 the same VA examiner provided another medical opinion and reported that after reviewing all available medical records including the August 2009 VA pulmonary note and chest CT from October 2013 VA, there is no evidence of asbestosis. It is the examiner's opinion that the Veteran's current COPD is more likely due to the 30 years of cigarette smoking and the environmental exposure during civilian life (as a hazardous material handler for 40 years). The examiner referenced recent medical literature and reported that chronic smoking is the main etiological factor for the Veteran's COPD. The vaccines and jet fuel, to the which the Veteran was exposed during active duty service, are not etiological factors for COPD. 
 
The Board has considered whether the Veteran sustained a disease or injury in service, and whether there is a nexus between the disease or injury in service and his current COPD. In this regard, the Veteran's service treatment records are silent as to complaints of or treatment for any chronic pulmonary disorders. The Veteran's treatment for an upper respiratory infection is acknowledged, but it was an acute and transitory ailment that resolved without residuals.  The Board reiterates that his separation from service examination does not report any lung or chest abnormalities. 

Further, there is no competent or credible lay or medical evidence of record indicating a link between the Veteran's COPD and his active duty service.  While the Veteran contends that his exposure to fuel, vaccines, and asbestos during service relate to his COPD, the evidence does not support his bare assertions. The Veteran is competent to report on symptoms but he is not competent to opine on the complex medical question of etiology, particularly in light of medical evidence that suggests a post-service cause (smoking) for his COPD. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

VA examinations from August and September 2016 report that the Veteran did not have asbestosis. In September 2016 the examiner opined that the 30 years of smoking, combined with 40 years of work as a hazardous material handler were the more likely causes of the Veteran's COPD. 

Based on all the foregoing, the Board finds that the evidence does not establish that the Veteran's COPD is related to his active duty service.  The Board reiterates that the only competent and credible medical evidence of record opines that the Veteran's COPD in unrelated to service. As such, service connection for COPD, to include as due to asbestos exposure, is not warranted.   

The Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, the claim is not in equipoise. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Accordingly, the claim must be denied.

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter on April 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his claim that has not been obtained. The RO in Detroit, Michigan has also obtained a thorough medical examinations and opinions regarding the Veteran's claim.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2016). Neither the Veteran or his representative have objected to the VA examinations. 


ORDER

Entitlement to service connection for COPD, to include as due to exposure to asbestos, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


